DETAILED ACTION
This action is responsive to papers filed 10/30/2020.
Claim 28 has been amended. No claims have been newly added or newly canceled.
Claims 28-41 are currently pending. 
Applicant elected species anemia for characteristics of MDS, red blood cells for cell type and anemia for symptoms. Election was made without traverse in the reply filed on 11/23/2015.
The amended claims are now drawn to a specie of cell type (CD34+ hematopoietic precursors derived from subjects with a hematopoietic cytopenia) that is not only different from the elected cell type of “red blood cells”, but also a cell type specie that was not present at the time of restriction (see restriction papers filed 07/30/2015). However, since the previously cited reference Giarratana et al (WO 2005/118780) still applies to the claimed method as it also recites CD34+ hematopoietic precursors derived from patients (page 3 first paragraph), there is deemed to be no burden to switch to this new species and thus examination has been carried out. However a future switch of invention brought on by Applicant’s amendment of the claims may not necessarily have the same effect.
Claims 28-41 are currently pending and have been examined on their merits.




Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/817,625, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional does not provide support for the use of CD34+ hematopoietic precursors derived from subjects with a hematopoietic cytopenia that is a result of MDS 
Therefore claims 28-41 have been examined with the filing date of the non-provisional application 14/266,480, which is 04/30/2014.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
Applicants have entered the limitation “wherein the hematopoietic cytopenia is the result of the subject’s having myelodysplastic syndrome” in claim 28.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  The disclosure as originally filed only supports wherein the CD34+ precursors are derived from subjects with MDS or subjects with unknown cytopenia (see page 40 paragraph 186 of Applicant’s Specification). 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 28 and 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Giarratana et al (WO 2005/118780-previously cited) in view of Furcht et al (US 7,015,037-from IDS filed 11/23/2015), Freyman (US 2005/0013872-previously cited) and Hanson (American Journal of Clinical Pathology, 1997-newly cited).
The amended claims are now drawn to a method to assess the ability of cells (I) to enhance differentiation of CD34+ hematopoietic precursors derived from subjects with a hematopoietic cytopenia, wherein the hematopoietic cytopenia is the result of the subject’s having a myelodysplastic syndrome, the method comprising contacting the cells (I) with said CD34+ hematopoietic  precursors, in vitro, and assessing the effect of the cells (I) on the differentiation of said precursors, the cells (I) being human non-embryonic, non-germ cells that express in vitro one or more of oct4, telomerase, rex-1, or rox-1, and/or can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers in vitro.
Cells (I) are interpreted as MAPCS as per Applicant’s specification page 15 paragraph 91.
Regarding claims 28, 31-36, 39-40, Giarratana et al teach methods for producing mature enucleated red blood cells using supporting cells, specifically mesenchymal cells, stromal cells and mesenchymal stem cells (MSCs) as a marrow 
Giarratana do not specifically teach using MAPCs as their supporting cells.
Freyman teach that stromal cells include multipotent adult progenitor cells (MAPCs) and mesenchymal stem cells (MSCs) (page 3 para 24).
Furcht teach the use of multipotent stem cells that are non-embryonic, non-germ, and express oct3/4, REX-1 and ROX-1 and have the capacity to be differentiated into cells of mesodermal, ectodermal or endodermal origin (column 5 line 58- column 6 line 19). These cells are identified as MASC or MAPC (column 7 lines 38-45, and column 36 line 45). Furcht teach wherein these cells are used to support the growth and differentiation of other cells types such in vivo or in vitro, including hematopoietic cells (column 9, lines 43-47).

Giarratana teach that starting cells are hematopoietic stem cells that can be of any source, preferably human, and may be obtained from a patient and are CD34+ (page 3, first paragraph). Potential patients are those in need of transfusions of mature red blood cells (page 2) and thus render obvious patients in need of more red blood cells (cytopenia-low blood cells) as a source of the starting cells.
Giarratana do not specifically teach wherein potential patients have myelodysplastic syndrome.
Hanson teaches that patients with myelodysplastic syndrome (MDS) are characterized by cytopenias and have long term needs for transfusions (page 261, column 1, 2nd paragraph).
One of ordinary skill in the art would have been motivated to include potential patients with myelodysplastic syndrome in the method of Giarratana because Giarratana indicate that their potential subjects have cytopenia and are in need of 
Regarding claim 30, Furcht teach wherein their multipotent cells express telomerase (column 28 lines 35-40).
Regarding claim 37, Furcht teach wherein their multipotent cells are obtained from bone marrow, specifically human bone marrow (column 7 lines 1-12 and column 44 example 1).
Regarding claims 38 and 41, Furcht teach wherein their multipotent cells have undergone 10-40 cell doublings in vitro prior to further use (column 10 lines 40-47). Once cells undergo 40 doublings in culture the phenotype becomes more homogenous (column 16 lines 49-51). Cells that are more homogenous have fewer contaminating cells and are thus more desirable for further use.
Therefore the combined teachings of Giarratana et al, Freyman, Furcht et al and Hanson render obvious Applicant’s invention as claimed. 



Claims 28-41 and are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al (US 2008/0311084-from IDS filed 11/23/2015) in view of Subramanian et al (US 2012/0052568-previously cited), Giarratana et al (WO 2005/118780-previously cited) and Freyman (US 2005/0013872-previously cited).
 Regarding claims 28-41, Verfaillie et al teach methods of using MAPCs for the treatment of myelodysplastic syndrome (MDS) (page 2 para 20, para 26, page 8 para 97-99, page 21 claims 1, 30 and 31). MAPCs are multipotent adult progenitor cells that are non-embryonic, non-germ, have the capacity to differentiate into cell types of more than one embryonic lineage (endodermal, ectodermal and mesodermal germ layers), express oct-4, telomerase, rex-1 and rox-1 (page 2 para 16). The MDS is taught to be characterized by anemia (page 8 para 99). Wherein the subjects are human (page 4 para 50) and the MAPCs isolated from bone marrow (page 5 para 62) are taught. Wherein the MAPCs are administered in an effective amount to provide a desired beneficial or clinical result (page 2 para 27 and page 4 para 52) is taught. Administration of MAPCs for a sufficient duration of time is also taught (page 10 para 130-131). 
Verfaillie teach expanding the MAPCs for at least 40 cell doublings (page 5 para 67 and page 6 para 74) and that this results in a more homogenous cell population, therefore expanding the cells to about 40 doublings would be obvious to produce sufficient cells for administration as well as to produce a homogenous cell population of the desired cell type.
Verfaillie do not specifically describe wherein the MAPCs (cells (I)) are first brought into contact with CD34+ hematopoietic precursors derived from MDS patients with cytopenia to assess the effect that the MAPCs (cells (I)) have on the differentiation of said precursors  and wherein the MAPCs (cells (I)) are selected based on their enhancement of the differentiation of said precursors.
Subramanian teach wherein it is desirable to select cells (specifically MAPCs) with a desired potency for a desired effect (columns 8-9, para 142, para 146, para 150-
Giarratana et al teach methods for producing mature enucleated red blood cells using supporting cells, specifically mesenchymal cells, stromal cells and mesenchymal stem cells (MSCs) as a marrow environment (page 6 lines 10-21 and page 20 example 2, page 25 claims 1 and 6). The starting cells are hematopoietic stem cells that can be of any source, preferably human, and may be obtained from a patient and are CD34+ (page 3, first paragraph). Potential patients are those in need of transfusions of mature red blood cells (page 2) and thus render obvious patients in need of more red blood cells (cytopenia-low blood cells) as a source of the starting cells. The supporting cells are established from whole normal bone marrow (pages 20-21 example 2). The supporting cells are co-cultured with hematopoietic cells as in example 1 until reticulocytes (immature red blood cells) and RBCs are generated with amplification similar to example 1 (page 21). The effect of the supporting cells (MSCs) is assessed to be enhancement of maturation (differentiation) of the cells as it is observed that practically no terminal maturation, i.e. enucleation, was achieved in the absence of the supporting cells (page 7 paragraph 7). The use of human stromal cells is taught as the supporting cell type (page 6 paragraph 7).

One of ordinary skill in the art would have been motivated to assay the MAPCs of Verfaillie by bringing them into contact with hematopoietic cells, such as CD34+ hematopoietic precursors, from patients with MDS to select those MAPCs that have the desired effect on the differentiation of the patient’s CD34+ hematopoietic precursors because Subramanian suggest that it is beneficial and desirable to do so with cells such as MAPCs and Giarratana teach that a co-culture of stromal cells and CD34+ hematopoietic precursors allows one to assess the effect that stromal cells have on patients’ hematopoietic  precursors to produce red blood cells. One of ordinary skill in the art would have had a reasonable expectation of performing the co-culture assay of Giarratana with MAPCs as the type of stromal cell for CD34+ hematopoietic prcursors because Freyman teach that stromal cells include multipotent adult progenitor cells (MAPCs) and mesenchymal stem cells (MSCs) (page 3 para 24) and Subramanian teach that MAPCs can be used to support the growth and differentiation of other cell types in vivo or in vitro, including hematopoietic cells (page 15 para 251).
Therefore the combined teachings of Verfaillie et al, Subramanian et al Giarratana et al, and Freyman render obvious Applicant’s invention as claimed. 




Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Appendix A filed in the provisional patent application provides support for the claims as the steps of the claims were inherent in the experimental procedures. 
This is not found persuasive. The details of Appendix A are vastly different from the claimed invention in that MDS mouse models obtained from genetically manipulated cell lines are used rather than the claimed CD34+ hematopoietic precursors from subject’s having cytopenia as a result of MDS as well as missing steps for selecting MAPCs found to enhance differentiation of the precursors and administration to patients with MDS as required by the claims.
Applicant argues that Giarratana’s goal is producing massive amounts of perfectly normal and functional red blood cells for transfusion and that they do not disclose that the starting cells may be obtained from a patient with cytopenia. Applicant asserts that it is an overstatement to construe that the first paragraph on page 3 of Giarratana suggests that the starting cells could be derived from the cytopenia patient that needs the transfusion.
This is not found persuasive. Giarratana teach that their starting cells are hematopoietic stem cells that can be of any source, preferably human, and may be obtained from a patient and are CD34+ (page 3, first paragraph). Potential patients are those in need of transfusions of mature red blood cells (page 2) and thus render 
Applicant argues that on a practical level that since red blood cells do not need to be HLA-matched that it would make sense to administer off the shelf banked cells rather than go through the process of obtaining hematopoietic stem cells from a patient in need of a transfusion. Applicant asserts that this means there is no motivation for the person of ordinary skill in the art to derive the starting cells from the patient that needs the transfusion.
This is not found persuasive. Giarratana specifically explains why their method is better than donor and autologous transfusion (see page 9, 5th paragraph). Giarratan states that their methods allows the infusion of a cell population homogeneous in age with a lifespan close to 120 days, whereas the mean half-life of RBCs obtained from a donor is 28 days due to the simultaneous presence of cells of variable age. This would reduce the number of transfusion that are needed (page 9, 5th paragraph).
Applicant argues that it would make no sense to derive the hematopoietic stem cells (HSCs) from a cytopenia patient that has abnormal CD34+ HSCs that cannot effectively form mature functional red blood cells. Applicant asserts that this is why a person of ordinary skill in the art would not have been motivated to derive the starting cells from a patient with myelodysplastic syndrome (MDS) when the goal was to produce perfectly functional mature red blood cells for transfusion. Applicant asserts that the person of ordinary skill in the art would have been motivated to derive the starting cells from a subject in which hematopoietic development proceeds normally from the HSCs into normal red blood cells. Applicant asserts that for these reasons 
This is not found persuasive. Autologous CD34+ hematopoietic stem cells that were normal were found and used in MDS patients in need of transplants as evidenced by de Witt et al (Seminars in Hematology, 2007, page 276). Clearly autologous CD34+ hematopoietic stem cells from MDS patients with cytopenia are known in the art to be useful for treating MDS patients.
Applicant argues that Furcht does not teach or suggest the method of the claimed invention. Applicant asserts that Furcht fails to make up for the deficiencies of Giarrntana.
This is not found persuasive. The teaching of Giarratana is not deemed to be deficient.
Applicant argues that Freyman does not make up for the deficiencies of Furcht and Giarratana. Applicant asserts that Freyman is unrelated to either red blood cell differentiation or treatment of MDS. Applicant asserts that nothing in Freyman would have motivated the person of ordinary skill in the art to apply Giarratana’s method to the claimed invention.
This is not found persuasive. The teaching of Freyman provides evidence that in the art of adult stem cells that both MAPCs and MSCs are characterized as stromal cells. 
Applicant argues that there is no reasonable expectation of success in the combination of the references to produce large amounts of red blood cells. Applicant 
This is not found persuasive. Autologous CD34+ hematopoietic stem cells that were normal were found and used in MDS patients in need of transplants as evidenced by de Witt et al (Seminars in Hematology, 2007, page 276). Clearly autologous CD34+ hematopoietic stem cells from MDS patients with cytopenia are known in the art to be useful for treating MDS patients.
Applicant argues that Furcht and Freyman do not make up for the deficiencies of Giarratana with regard to a reasonable expectation of success.
This is not found persuasive. The teaching of Giarratana is not deemed to be deficient.
Applicant argues that a person of ordinary skill in the art would not have been motivated by Giarratana to use MAPCs as the supporting cells in its method. Applicant argues that stroma is highly heterogeneous (pointing to Appendix B as evidence) and Giarratana only identify MSCs or MS-5 cells as effective and there would be no MAPCs in either of Giarratana’s MSCs or MS-5 supporting cells.
This is not found persuasive. Giarratana teach that human stromal cells are suitable for use in their method as a supporting cell type (page 6 para 7) and Freyman teach that stromal cells include multipotent adult progenitor cells (MAPCs) and mesenchymal stem cells (MSCs) (page 3 para 24). Furcht and Subramanian teach that 
Applicant argues that Giarratana is limited to the stromal cells listed on page 6 of their disclosure and in Example 1 of their disclosure. Applicant argues that the behavior of an MSC could not be used to predict the behavior of a MAPC because they are discrete phenotypic cell types. Applicant argues that there is evidence that MSCs are derived from MAPCs and point to Appendix C (Anjos-Afonso) as this evidence. Applicant asserts that according to Giarratana’s definition of stromal cells, MAPCs would not be stromal.
This is not found persuasive. Giarratana broadly defines stromal cells as “non-haematopoietic cells of the bone marrow, as well as macrophages” (page 6). Giarratana also specifically state that their examples and figures do not limit the scope of their invention (page 9, last sentence).  Also Freyman teach that stromal cells include multipotent adult progenitor cells (MAPCs) and mesenchymal stem cells (MSCs) (page 3 para 24).
Applicant argues that there are no MAPCs in Giarratana’s preparation because Giarratana grows their supporting cells to confluence and point to Appendix D as evidence. Applicant argues that it was known in the art that when MAPCs were grown to confluence that they lose structure and function and point to Furcht as evidence.
This is not found persuasive. Giarratana also specifically state that their examples and figures do not limit the scope of their invention (page 9, last sentence). Furcht and Subramanian teach that MAPCs are also used to support the growth and differentiation of cell types in vitro, including hematopoietic cells as described above.

Applicant argues that MSCs are isolated and expanded by plating on plastic or glass, but that MAPCs require fibronectin coating and point to Furcht as evidence. Applicant asserts that this is evidence that there were no MAPCs in Giarratana’s supporting cell preparation. Applicant argues that Freyman and Furcht do not compensate for these deficiencies.
This is not found persuasive. Giarratana also specifically state that their examples and figures do not limit the scope of their invention (page 9, last sentence). Furcht and Subramanian teach that MAPCs are also used to support the growth and differentiation of cell types in vitro, including hematopoietic cells as described above.
Applicant argues that the statement in Furcht at column 9 regarding the use of multipotent mammalian derived stem cells or their differentiated progeny such as stromal cells for the support and growth and differentiation of other cells including hematopoietic cells is speculative and Furcht did not demonstrate any experimentation that confirmed the speculation. Applicant asserts that such unsupported speculation would not rebut their evidence that MAPCs could not have been effective in Giarratana’s method.
This is not found persuasive. Furcht’s statement is not speculative at all. Furcht and Subramanian teach that MAPCs are also used to support the growth and differentiation of cell types in vitro, including hematopoietic cells as described above. There is no evidence that MAPCs could not be used as supporting cells in the method of Giarratana especially since Furcht and Subramanian describe how MAPCs are to be cultured to be useful. Giarratana also specifically state that their examples and figures 
Applicant argues that there is no reasonable expectation of success in the modification of the Giarratana’s method because Furcht does not supply evidence of the effect of MAPCs on hematopoietic cells and Giarratana shows success only with MSC or MS-5 cell line.
This is not found persuasive. Giarratana also specifically state that their examples and figures do not limit the scope of their invention (page 9, last sentence). Giarratana teach that human stromal cells are suitable for use in their method as a supporting cell type (page 6 para 7) and Freyman teach that stromal cells include multipotent adult progenitor cells (MAPCs) and mesenchymal stem cells (MSCs) (page 3 para 24). Furcht does not need to exemplify every detail in their disclosure especially if that feature is well known in the art such as the ability for stromal cells (such as MAPCs) to support the growth and differentiation of hematopoietic cells.
Applicant argues that Verfaillie fails to compensate for the deficiencies of Giarratana, Furcht and Freyman because it fails to suggest or predict that HSCs from MDS patients should or could be used to make massive amounts of red blood cells as required by Giarratana.
This is not found persuasive. First, Giarratana, Furcht and Freyman are not deemed to be deficient as described above. Second, the obviousness rejection citing Verfaillie has been changed due to the amendment filed by Applicant and does not require the making of massive amounts of red blood cells.





Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632